Citation Nr: 1232413	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis changes.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the RO.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A February 2009 rating decision awarded service connection for lumbar degenerative disc disease, L5-S1, with a 10 percent evaluation assigned effective December 31, 2007.  In an August 2009 statement of the case, the RO changed the characterization of the Veteran's lumbar spine disability to intervertebral disc syndrome with degenerative arthritis changes. 

In a July 2009 letter, the Veteran reported that his lumbar disc disease has generally worsened since his initial December 2007 claim.  Indeed, a June 2009 private treatment record from Dr. R.T.S. expresses that the Veteran's back disability was "progressively getting worse" and that the Veteran was demonstrating decreased range of lumbar motion.  Notwithstanding the same, the Veteran has not been afforded a VA examination since the aforementioned examination in January 2009.

Accordingly, the Veteran should be scheduled for a new VA examination to explore the current severity of his service-connected intervertebral disc syndrome with degenerative arthritis changes.   See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and addresses for all medical care providers, both VA and private, who have treated him for his low back symptoms since 2007.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  Schedule the Veteran for VA spine examination to determine the current severity of his service-connected intervertebral disc syndrome with degenerative arthritis changes.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

The examiner should describe all symptomatology related to the Veteran's service-connected intervertebral disc syndrome with degenerative arthritis changes.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins).  

The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes (i.e., acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative, if any, should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


